Wright, J.,
dissenting. In the face of mounting fears of a recession, the majority this day has created the “Full Employment Act for Attorneys.”
Today’s opinion appears to belie the notion that the judiciary is the least dangerous branch of government. The majority obviously feels a freedom virtually legislative in scope to promulgate its particular aims and values. This, of course, is “policy-based” law at its worst.
Until today, it was undisputed that R.C. Chapter 4112 contained an exclusive remedy for handicap discrimination with respect to employment.3 The majority determines that the 1987 amendment (142 Ohio Laws, Part I, 1761 et seq), which produced the disputed language in R.C. 4112.99, breached that exclusive bulwark and washed it away. In the process, the majority leaves our court system open to a tidal wave of discrimination tort cases. Further, the majority opinion guts the administrative scheme established to handle discrimination claims and discards the expertise that the Ohio Civil Rights Commission has developed over the past thirty years.4
The appellee, with whom the majority is in agreement, goes to some pains to stress that, where the words *141of a legislative act are clear, judicial interpretation based on legislative intent is both unnecessary and improper. While I agree with this premise, in this instance the words of the legislature are not. nearly as clear as the appellee contends.
R.C. Chapter 4112 contemplates an administrative enforcement scheme for dealing with discrimination in employment due to race, color, religion, sex, national origin, handicap, age, or ancestry. These procedures remain unchanged as a result of the 1987 amendment. The bulk of R.C. Chapter 4112 contains the sundry powers granted the Ohio Civil Rights Commission (“OCRC”) with respect to rule-*142making, procedures for conciliation, the process for the issuance of complaints coupled with hearings thereon, and finally, the powers granted the OCRC for issuance of affirmative relief such as reinstatement and back pay. R.C. 4112.04 and 4112.05. Any claimant or respondent aggrieved by an OCRC final order has the right of appeal to the common pleas court. R.C. 4112.06.
The legislative history of the 1987 amendment to R.C. 4112.99 reveals two aims: abolishing the misdemeanor penalties formerly contained in R.C, 4112.99 and replacing them with an affirmation of the specific civil remedies contained throughout the chapter.
On three previous occasions, the General Assembly has augmented those specific remedies through the creation of private causes of action for discrimination.
In 1969, civil suits were allowed for “aggrieved private persons” who had been the victims of housing discrimination in violation of R.C. 4112.02(H).5 The 1987 amendment, in addition to changing the language of R.C. 4112.99, reworded this cause of action to allow for appointment of counsel and the start of a suit without paying costs. R.C. 4112.051(A). 142 Ohio Laws, Part I, 1776.
In 1976, the legislature created a similar provision for victims of credit discrimination.6
Again, in 1979, the legislature extended this option of private civil action to victims of age discrimination.7
This histoiy should be compelling enough argument for the proposition that the legislature would not casually — and so ambiguously when it had been so precise — create a general exception that swallows the statute. But to seal the issue there is the evidence provided by the conduct of Representative Vernon L. Sykes, author of both the 1987 amendment and an amicus brief in support of the plaintiffappellee. Rep. Sykes admonishes the court to “not operate as an alternative legislature, and language which is clear on its face should not succumb to twisting by parties who naturally'seek to decrease their exposure to a potent remedy.”
Language “clear on its face”? Rep. Sykes apparently found R.C. 4112.99 puzzling enough to ask the Ohio Legislative Service Commission what that section meant, in 1988, a year after his amendment had become law.8
“A potent remedy”?
If R.C. 4112.99 casts such a wide shadow, why did Rep. Sykes seek to amend his own creation in 1989 to change the statute thusly:
“Sec. 4112.99. Whoever violates ttes-ehapter DIVISION (H) OF SECTION 4112.02 OF THE REVISED CODE is subject to a civil action for damages, injunctive relief, or any other appropriate relief.”9
If R.C. 4112.99 means what Rep. Sykes now says it does, surely there was no need for that 1989 attempt at changing the language.
The majority construction of R.C. 4112.99 creating a private cause of action for every possible violation of R.C. Chapter 4112 directly conflicts with the other provisions of this same *143chapter, is inherently inconsistent with the purposes of the chapter, and ignores the legislative mandate contained in R.C. 1.47 that:
“(B) The entire statute is intended to be effective;
“(C) A just and reasonable result is intended;
“(D) A result feasible of execution is intended.”
What truly saddens me concerning today’s result is that the majority seemingly reduces to a dead letter the sound principle that the language of a statute “ ‘must be interpreted according to the intent and meaning, and not always according to the letter; and when the intent can be discovered, it should be followed, though such construction seem contrary to the letter of the statute.’ ” State, ex rel. Belford, v. Hueston (1882), 44 Ohio St. 1, 5.
Accordingly, I must vigorously dissent.
Holmes, J., concurs in the foregoing dissenting opinion.

 Helmick v. Cincinnati Word Processing, Inc. (1989), 45 Ohio St. 3d 131, 133, 543 N.E. 2d 1212, 1215, states that “* * * claims for employment discrimination must be asserted under the aegis of R.C. Chapter 4112.” “We agree with Peterson that R.C. Chapter 4112 does provide the exclusive remedy for pure employment discrimination claims.” Id. at 135, 543 N.E. 2d at 1216, citing Peterson v. Scott Constr. Co. (1982), 5 Ohio App. 3d 203, 205, 5 OBR 466, 467, 451 N.E. 2d 1236, 1238.


 “In its 1988 Annual Report, the OCRC reported receiving 6,466 complaints, its second highest number for the last five years. * * * In the same time period, the OCRC resolved 5,142 complaints through investigation and conciliation. Of those complaints, the OCRC’s investigations produced a ‘no probable cause’ finding with respect to 2,478 (48%) and ‘administrative closures’ totalling 1,354 (26%). More importantly, the OCRC’s efforts to obtain voluntary compliance resulted in the resolution of another 1,310 cases (26%) through negotiated settlements or successful conciliations.
“Beyond these impressive results, the OCRC’s average processing time for a charge from its initial filing is 140 days. Not only does the OCRC have a superior record *141for achieving results, but it does so in a fraction of the time necessary to resolve a case through litigation.
“The OCRC’s success for the 1987-1988 year reflects its past achievements as well. During the course of the past five years, the OCRC received 29,295 charges of discrimination. In the same period the Commission closed a total of 25,564 cases (87%). * * * Of those resolved cases, the OCRC’s investigations resulted in 14,489 (57%) ‘no probable cause’ determinations. Another 5,091 (20.7%) were administrative closures. In 5,984 (23%), the OCRC reached conciliatory agreements or negotiated settlements.
“Removing the OCRC from the procedures required for resolving discrimination claims would not only jeopardize its statutory mandate to prevent discriminatory practices but would emasculate one of the most effective vehicles in the state for combatting discrimination. Without the efforts of the OCRC, most discrimination charges would lodge in the civil justice system as civil actions. Many plaintiffs will be lured by the prospect of potential compensatory and punitive damages and trial by jury, available in the court system, to . forego the advantages of the administrative scheme offered by the OCRC. * * *
“* * * The OCRC’s trained investigators are sensitive to the issues involved in discrimination cases. In the area of employment discrimination, the Commission, through skilled personnel, functions as an ombudsman. Employment disputes may be difficult to resolve because they typically involve relationships that have extended over years and that may continue into the future. ** * *
“The OCRC’s administrative proceedings are less formal in nature and require neither party to retain a lawyer. * * * [T]he OCRC is not strictly bound by the rules of evidence. Its hearing officers are free to hear evidence bearing on issues in a particular case that would be inadmissible in a jury trial. Due to their reservoir of experience, the OCRC’s hearing officers are astute at screening out irrelevant and less than credible evidence and weighing the remaining evidence in light of the issues to make their determinations.
“Finally, discrimination cases are time consuming and complex. * * * [TJheir resolution does not depend upon the mere application of community standards to the facts of an isolated occurrence. Instead, the finder of fact must engage in a multiple-step analysis in which various burdens are placed on the parties at different times. * * * The resolution of discrimination cases requires knowledge of a specialized area of the law and application of that body of law to often difficult fact patterns. * * *
“The OCRC is uniquely capable of addressing the peculiar problems inherent to civil rights claims because of its informal methods of persuasion and conciliation that are not a formal part of the judicial system. It has a proven track record of success in employing such methods. Moreover, it accomplishes its tasks with a fraction of the expense associated with litigation, which would often prove staggering to both parties in a direct civil action.” Brief of amicus curiae Ohio Association of Civil Trial Attorneys, at 5-9.


 R.C. 4112.051. (133 Ohio Laws, Part II, 2181-2182.)


 R.C. 4112.021(D). (136 Ohio Laws, Part I, 1595-1596.)


 R.C. 4112.02(N). (138 Ohio Laws, Part I, 2275.)


 Ohio Legislative Service Commission staff attorney letter to Rep. Sykes dated September 1, 1988, in reply brief of Huntington National Bank, Appendix B.


 H.B. No. 592, as introduced in the 118th General Assembly, 1989-1990.